Citation Nr: 0500320	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-08 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  service connection for the cause of the veteran's 

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1967 to 
December 1970.

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The appellant testified before the undersigned Veterans Law 
Judge in May 2004.

Evidence has been submitted subsequent to the most recent 
supplemental statement of the case (SSOC).  However, the 
appellant has waived her right to initial RO consideration of 
that evidence.  


FINDINGS OF FACT

1.  Because the veteran served in Vietnam during the Vietnam 
era, exposure to herbicide is presumed.  

2.  The veteran died from malignant fibrous histiocytoma, a 
soft tissue sarcoma.

3.  Malignant fibrous histiocytoma is of service origin. 




CONCLUSIONS OF LAW

1.  Malignant fibrous histiocytoma may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.313 (2004).

2.  Malignant fibrous histiocytoma caused or contributed 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).

3.  The requirements for entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 have been 
met.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefines VA's obligation to assist and includes an 
enhanced duty to notify a claimant of information and 
evidence necessary to substantiate a claim for VA benefits.  
VA shall inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, the appellant was provided a 
rating decision, a statement of the case, and a September 
2002 VCAA notice letter.  

Because the decision below is fully favorable, the Board 
deems that VA has satisfied both its duty to notify and to 
assist the appellant.  Thus, adjudication of this appeal 
poses no risk of unfair prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) do not reflect 
any relevant abnormality.  His DD-214 reflects that was an 
aircraft maintenance specialist (Military Operational 
Specialty Code (MOS) AMS 8326.  He was awarded the Vietnam 
Service Medal (VSM) and the Vietnam Campaign Medal (VCM), but 
these do not conclusively establish that he was in Vietnam.  

Following discharge from active military service, VA granted 
service connection for prostatitis and assigned a 
noncompensable evaluation.  

The appellant filed a claim for VA death benefits in February 
2002.  She reported that the veteran had been exposed to 
Agent Orange while in Vietnam.

A certificate of death reflects that the veteran died on 
January [redacted], 1997, at his home.  He was 49 years of age.  He 
had been a laborer in the steel industry.  The immediate 
cause of death listed on the death certificate was cancer of 
the kidney, which had set in about one month prior.  

Medical records from Butler Memorial Hospital in Butler, 
Pennsylvania, reflect that in November 1996 a malignant 
fibrous histiocytoma was found.  A January 3, 1997, medical 
report reflects that the veteran had a malignant, widely 
metastatic, soft tissue sarcoma known as fibrohistiocytoma.  
Other reports note that the tumor rapidly metastasized to the 
right kidney and to multiple areas, including the lung, 
brain, and bones.  The veteran became markedly ill while 
hospitalized.  The family requested that he be transferred to 
his home where he expired on the day of discharge from the 
hospital.  

The RO received a report from the National Personnel Records 
Center (NPRC) reflecting that the veteran served aboard an 
aircraft carrier.  The Navy vessel served in Vietnam on May 
17, 19, and 24, 1970; June 16 and June 28 to August 4, 1970; 
September 1 to September 18, 1970; and, October 13 to 
November 8, 1970.  NPRC could not confirm that the veteran 
had actually been in Vietnam, however.  

In December 2002, the Naval Historical Center confirmed that 
the Navy aircraft carrier, CV-66, was in the South China Sea 
at a location known as "Yankee Station" on dates 
corresponding to those supplied by NPRC.  The carrier 
performed "Special Operations" on those dates.  

In May 2004, the appellant testified before the undersigned 
Veterans Law Judge that the veteran had reported having 
repaired damaged aircraft.  She testified that although she 
did not know the veteran when he was in the Navy, he had 
nevertheless talked about certain places such as Da Nang and 
Chu Lai.  

Following the hearing, the appellant submitted written 
statements of three lay witnesses, which are discussed below.  

The first letter is from [redacted], who recalled having 
corresponded with the veteran during the time period in 
question and recalled that the veteran once written in a 
letter that he had gone to Da Nang to repair an aircraft 
during July and August of 1970.  

The second letter is from [redacted], a naval aviator assigned to 
CV-66, who, in essence, recalled that maintenance specialists 
such as the veteran were sent to Da Nang and Chu Lai. 

The third letter is from [redacted], the former commander of an 
attack squadron aboard CV-66 in 1970.  The former squadron 
commander recalled that the carrier performed a nine-month 
deployment to Southeast Asia in 1970.  The former squadron 
commander recalled having sent the veteran to Da Nang to fix 
airplanes, but could not remember the exact date.  The fourth 
letter is from [redacted], a former supervisor, who recalled that 
the veteran spent about five weeks at Da Nang awaiting parts 
to fix the aircraft.  

An official abstract of service reflects that the veteran was 
assigned to Attack Squadron [redacted], from March 17, 1970, to 
November 8, 1970.

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA regulations contain special provisions for service 
connection for those exposed to herbicides during active 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2004).  There are also certain time limits for 
presumptive service connection.  The list of specified 
diseases for which presumptive service connection is 
available includes certain soft tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (2004).  A list of soft tissue sarcomas for which 
presumptive service connection is available includes 
malignant fibrous histiocytoma.  38 C.F.R. § 3.309(e), Note 1 
(2004).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 
(2004).  

In this case, the Board must carefully consider whether the 
veteran's active military service qualifies him for 
presumptive service connection, that is, whether he actually 
served in Vietnam, and whether a service-connected disability 
caused or was the underlying of death or was etiologically 
related thereto.  

Service personnel records clearly reflect that the veteran 
repaired aircraft aboard a Navy aircraft carrier.  Credible 
lay witness accounts have placed the veteran at Da Nang, in 
Vietnam, during the Vietnam era.  Thus, exposure to herbicide 
is presumed.  Because the veteran had malignant fibrous 
histiocytoma, he therefore qualifies for presumptive service 
connection.  Service connection for malignant fibrous 
histiocytoma must be granted.  

The death certificate reflects that kidney cancer cause 
death.  Kidney cancer is not specifically listed among the 
disorders that may be presumed to have been caused by 
herbicide exposure.  The hospital reports reveal, however, 
that kidney cancer was not the primary lesion, but rather one 
of several metastized secondary lesions.  The hospital 
reports also reflect that a biopsy confirmed that the primary 
lesion was malignant fibrous histiocytoma.  

The medical evidence further reflects that malignant fibrous 
histiocytoma was the underlying primary cancer lesion that 
caused the veteran's death.  Thus, after consideration of all 
the evidence of record, including the testimony, the Board 
finds that it is favorable to the claim.  The Board must 
therefore grant service connection for the cause of death of 
the veteran.  Because the claim of entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A. chapter 35 depends 
on service connection for the cause of death, those benefits 
must also be granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death and Dependents' Educational Assistance under 
38 U.S.C. chapter 35, is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


